El Juez Presidente Sr. Quiñones
emitió la siguiente opinión,
Visto este recurso gubernativo interpuesto por el Ledo. Don Rafael López Landrón á voz y nombre de Don José Dolores Rivera Claudio, en representación de su legítima esposa Doña María Justa García y Lizarraga, contra la negativa del Registrador de la Propiedad de esta Capital á inscribir un expediente judicial de dominio aprobado por el Tribunal del Distrito de San Juan por auto de 21 de Septiembre último.
Resultcmdo: de los hechos que se consignan en el expre-sado auto aprobatorio, que Don José D. Rivera Claudio, en representación de su legítima esposa Doña Justa García y Lizarraga, presentó escrito manifestando que Doña Dolores Lizarraga de Campanón dispuso en su testamentaría, á favor de los hijos de Juan Lazús García y de la consorte del recu-rrente, cincuenta cuerdas de terreno en el barrio de Sabana-Llana, jurisdicción de Río Piedras; que dicho terreno, que es de segunda clase, equivalente á diez y nueve hectáreas, sesenta y cinco áreas y diez y nueve centiáreas, próxima-*30mente, lo había venido poseyendo su esposa por compra á Ignacio y Romualdo García, hijos de Juan Lazús, veinte y cinco de las referidas cuerdas, y las otras veinte y cinco cuerdas en usufructo, mientras viviera, debiendo pasar luego á sus legítimos hijos Cármen, Atilano, Providencia, Aurora, Simón y Rosendo Rivera y García, habidos en su matrimo-nio con el solicitante; que las expresadas cuerdas de terreno forman un solo cuerpo, casi todo llano, con una parte que1 brada, dedicado á frutos menores y pastos naturales; que estaban libres de toda carga ó gravámen, teniendo un valor aproximado, en venta, de ochocientos pesos moneda corriente provincial, y colindaban por el Norte con terrenos de Don Pedro Cervera y Don José Dolores López, por el Sud y Oeste con terrenos de Don Frutos Caloca, hoy su Sucesión; por el Este con el citado Don Pedro Cervera, Don Pablo Figueroa, y Don Celestino Trida; que el predio descrito contenía en su recinto tres casas de construcción rústica y añadía que como su dicha esposa llevaba más de veinte años de posesión y carecía de título escrito eficiente, deseaba inscribir las cincuenta cuerdas de terreno, veinte y cinco á título de dominio pleno y las otras veinte y cinco á título de usu-fructuaria; ofreciendo información testifical para justificar dichos extremos.
Resultando: que admitida la información y corridos los trámites del expediente, dictó el Tribunal del Distrito el auto de 21 de Septiembre último, aprobando la información practicada y declarando que pertenecían en pleno dominio y en usufructo á Doña María Justa García y Lizarraga, esposa de Don José Dolores Rivera Claudio, los bienes de que se trataba y habían sido descritos, y disponiendo se inscribieran á su favor en el Registro de la Propiedad, librán-dose para ello el oportuno testimonio al interesado.
Resultando: que librado dicho testimonio y presentado para su inscripción en el Registro de la Propiedad se negó el Registrador á inscribirlo, porque expresándose que Doña Justa García y Lizarraga tenía el usufructo de veinte y cinco *32cuerdas de terreno, de las cincuenta de que se componía la. finca, no se acreditaba la adquisición, ni se declaraba el dominio de aquéllas á favor de sus hijos Cármen, Atilano, Providencia, Aurora, Simón y Rosendo Rivera y García, no expresándose el modo en que hubiese adquirido el usufructo la señora García; y por no describirse separadamente dichas veinte y cinco cuerdas y las otras de igual cabida en que tenía el pleno dominio y que no siendo subsanables dichos defectos no era admisible tampoco la anotación preventiva.
Resultando: que contra esta negativa del Registrador ha interpuesto el Abogado Don Rafael López Landrón, á nom-bre de Don José Dolores Rivera Claudio, en representación éste de su esposa Doña María Justa García y Lizarraga, el presente recurso gubernativo ante esta Presidencia y que conferida vista al propio Registrador y al Tribunal del Dis-trito de San Juan, ambos la han evacuado en los términos que se expresan en sus respectivos informes.
Considerando : que para inscribir el usufructo, como cual-quier otro derecho real sobre bienes inmuebles, es indispensable que conste inscrito previamente el dominio; y que no constando del auto aprobatorio de la información propuesta por Don José Dolores Rivera Claudio, á nombre de su esposa Doña María Justa García, á quien pertenecen en propiedad las veinte y cinco cuerdas de terreno sobre que se dice que tiene • aquélla el usufructo, ni el título en virtud del cual lo hubiesen adquirido, no es posible inscribir el usufructo de dichas veinte y cinco cuerdas de terreno á favor de la Doña Justa García, como lo pretende la parte promovente.
Considerando: que si bien en el auto aprobatorio de refe-rencia se describen las cincuenta cuerdas de terreno de las que dice el recurrente que pertenecen veinte y cinco en propiedad á su esposa y las otras veinte y cinco en usufructo, no se describen estas dos porciones separadamente como, es de necesidad, para que en el Registro consten identificadas cada una de ellas con toda la claridad y precisión que requiere el artículo 9? de la Ley Hipotecaria.
*34Considerando: que atendida la naturaleza de las faltas que impiden la inscripción del auto aprobatorio del expe-diente de dominio de que se .trata, no deben calificarse insubsanables, toda vez que los defectos de que adolece el expresado título pueden perfectamente subsanarse por el Tribunal sentenciador, á solicitud de la parte interesada.
Vistos los artículos 9, 20 y 65 de la Ley Hipotecaria y las resoluciones de la Dirección General de los Registros de 22 de Julio de 187.4, 18 de Agosto de 1887, 18 de Junio de 1888 y. 26 de J unió de 1894.
Se confirma la negativa del Registrador de la Propiedad de esta Capital á inscribir el auto aprobatorio de la informa-ción de dominio promovida por Don José Dolores Rivera Claudio, á nombre de su esposa Doña Justa García y Liza-rraga, tomándose, empero, anotación preventiva de suspen-sión, si la solicitare la parte promovente. Comuniqúese esta resolución al Tribunal del Distrito de San Juan, para la notificación de los interesados, y transcurridos que sean ocho días hábiles, á partir desde el de la notificación, remita las diligencias con los escritos que en su caso presenten las partes interesadas.